Exhibit 10.13


EXECUTION VERSION




Deutsche Bank [exhibit10132014bondhe_image1.gif]


Deutsche Bank AG, London Branch
Winchester house
1 Great Winchester St,
London EC2N 2DB
Telephone: 44 20 7545 8000
                      
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Telephone: 212-250-2500


DATE:    June 5, 2014


TO:    SunEdison, Inc.
501 Pearl Drive
St. Peters, MO 63376


ATTENTION:    Brian Wuebbels
EVP and Chief Financial Officer


TELEPHONE:    (636) 474-5000
FACSIMILE:     (636) 474-5158


FROM:    Deutsche Bank AG, London Branch
        
SUBJECT:    Additional Note Hedge Transaction


REFERENCE NUMBER(S):    584392    


The purpose of this agreement (this “Confirmation”) is to confirm the terms and
conditions of the transaction entered into between Deutsche Bank AG, London
Branch (“Dealer”) and SunEdison, Inc. (“Counterparty”) on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation constitutes the entire agreement and understanding of the parties
with respect to the subject matter and terms of the Transaction and supersedes
all prior or contemporaneous written and oral communications with respect
thereto.


DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL
DELIVERY OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND
RELATING TO THE TRANSACTION BETWEEN DEUTSCHE BANK AG AND COUNTERPARTY SHALL BE
TRANSMITTED EXCLUSIVELY THROUGH AGENT. DEUTSCHE BANK AG, LONDON BRANCH IS NOT A
MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION (SIPC).



























NY\6377477.1

--------------------------------------------------------------------------------





The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern, and in the event of any
inconsistency between either the Equity Definitions or this Confirmation and the
Agreement (as defined below), the Equity Definitions or this Confirmation, as
the case may be, shall govern. For the avoidance of doubt, except to the extent
of an express conflict, the application of any provision of this Confirmation,
the Agreement or the Equity Definitions shall not be construed to exclude or
limit the application of any other provision of this Confirmation, the Agreement
or the Equity Definitions. For the purposes of the Equity Definitions, each
reference herein to a Note Hedging Unit shall be deemed to be a reference to a
Call or an Option, as context requires.


This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if Dealer and Counterparty had executed an agreement in such form (without any
Schedule but with the elections set forth in this Confirmation). The Transaction
shall be the only transaction under the Agreement.


The Transaction shall be considered a Share Option Transaction for purposes of
the Equity Definitions, and shall have the following terms:


General:
 
 
 
Trade Date:
June 5, 2014.
 
 
Effective Date:
The closing date for the issuance of the Convertible Notes constituting
“Optional Notes”.
 
 
Transaction Style:
Modified American, as described below under “Procedure for Exercise”.
 
 
Transaction Type:
Note Hedging Units.
 
 
Seller:
Dealer.
 
 
Buyer:
Counterparty.
 
 
Shares:
The common stock, par value USD 0.01 per share, of Counterparty.
 
 




 
 



NY\6377477.1

--------------------------------------------------------------------------------



Convertible Notes:
0.25% Convertible Senior Notes of Counterparty due 2020, offered pursuant to an
Offering Memorandum to be dated as of June 4, 2014 and issued pursuant to the
indenture to be dated on or about June 10, 2014, by and between Counterparty and
Wilmington Trust, National Association, as trustee (the “Indenture”), excluding
any such notes beneficially owned by Counterparty or its subsidiaries.
References herein to the Indenture refer to the draft of the Indenture most
recently reviewed by the parties at the time of execution of this Confirmation.
If any relevant sections of the Indenture are changed, added or renumbered upon
execution of the Indenture, the parties will amend this Confirmation in good
faith to preserve the economic intent of the parties. Subject to the foregoing,
references herein to the Indenture shall be to the Indenture as executed,
without giving effect to any amendment, supplement or modification thereto other
than, subject to the provision set forth under “Settlement Amount” below
relating to Counterparty Determinations, a Merger Supplemental Indenture (as
defined below). If any amendment or supplement is made to the Indenture
following execution thereof (other than pursuant to a Merger Supplemental
Indenture) (x) the Calculation Agent shall determine the relevant Settlement
Amount and Settlement Date for any Note Hedging Unit exercised thereafter in
accordance with this Confirmation by referring to the relevant provisions of the
Indenture without giving effect to such amendment or supplement, and (y) such
supplement or amendment shall be disregarded for all other purposes hereunder.
Terms in quotation marks that are not otherwise defined in this Confirmation
shall have the meanings set forth in the Indenture, unless the context requires
otherwise.
 
 
Number of Note Hedging Units:
40,000, as reduced by any Note Hedging Units exercised hereunder.
 
 
Note Hedging Unit Entitlement:
USD1,000 divided by the Strike Price.
 
 
Strike Price:
USD 26.8710.
 
 
Applicable Percentage:
40.0%.
 
 
Premium:
As provided in Annex A to this Confirmation.
 
 
Premium Payment Date:
The Effective Date.
 
 
Exchange:
The New York Stock Exchange.
 
 
Related Exchanges:
All Exchanges.
 
 




 
 



NY\6377477.1

--------------------------------------------------------------------------------



Calculation Agent:
Dealer; provided that, notwithstanding anything to the contrary, all
determinations, adjustments and calculations performed by Dealer in its capacity
as Calculation Agent, as well as any determinations, adjustments or calculations
by Dealer in any other capacity, pursuant to this Confirmation, the Agreement
and the Equity Definitions shall be made in good faith and in a commercially
reasonable manner. In the event the Calculation Agent or Dealer makes any
calculation, adjustment or determination pursuant to this Confirmation, the
Agreement or the Equity Definitions, the Calculation Agent or Dealer shall, upon
written request from Counterparty, promptly provide an explanation in reasonable
detail of the basis for any such determination, adjustment or calculation
(including any quotations, market data or information from external sources used
in making such calculation, adjustment or determination, as the case may be, but
without disclosing Calculation Agent’s or Dealer’s proprietary models or other
information that is subject to contractual, legal or regulatory obligations to
not disclose such information); provided that following the occurrence of an
event described under Section 5(a)(vii) of the Agreement with respect to which
Dealer is the Defaulting Party, Counterparty shall have the right to designate a
nationally recognized third-party dealer in the over-the-counter corporate
equity derivatives to act, during the period commencing on the date such Event
of Default occurred and ending on the Early Termination date with respect to
such Event of Default, as the Calculation Agent.
 
 
Procedure for Exercise:
 
 
 
Potential Exercise Dates:
Each Conversion Date.
 
 
Conversion Date:
Each “Conversion Date.”
 
 




 
 



NY\6377477.1

--------------------------------------------------------------------------------



Required Exercise on Conversion Dates:
On each Conversion Date, a number of Note Hedging Units equal to (i) the product
of (A) the Applicable Percentage and (B) the number of Convertible Notes in
denominations of USD1,000 principal amount submitted for conversion in respect
of such Conversion Date in accordance with the terms of the Indenture minus (ii)
the number of Note Hedging Units that are or are deemed to be automatically
exercised on such Conversion Date under the Base Note Hedge Transaction
Confirmation dated June 4, 2014 between Dealer and Counterparty (the “Base Note
Hedge Confirmation”), shall be exercised automatically, subject to “Notice of
Exercise” below; provided that in no event will the number of Note Hedging Units
exercised or deemed exercised hereunder exceed the Number of Note Hedging
Units; provided further that if Counterparty has elected to designate a
financial institution to deliver the consideration due upon any conversion of a
Convertible Note in exchange for such Convertible Note (an “Exchange Election”)
pursuant to Section 4.03(f) of the Indenture and such financial institution
accepts such Convertible Note (an “Excluded Convertible Note”), then in no event
shall a Conversion Date be deemed to occur hereunder (and no Note Hedging Unit
shall be exercised or deemed to be exercised hereunder) with respect to such
conversion, unless, subject to Counterparty’s obligation to deliver to Dealer a
Notice of Exercise in accordance with “Notice of Exercise” below, such financial
institution informs Counterparty that it will not honor such exchange and
Counterparty shall be obligated, pursuant to the Indenture, to deliver the
amounts due upon conversion. For the avoidance of doubt, except as set forth in
the preceding sentence, Counterparty will not provide Dealer with a Notice of
Exercise with respect to any Excluded Convertible Notes, and such Excluded
Convertible Notes may subsequently trigger the exercise of Options hereunder if
such Excluded Convertible Notes are resubmitted for conversion in accordance
with the terms of the Indenture (and are not subject to a subsequent Exchange
Election). For the avoidance of doubt, if the second preceding sentence would
result in the exercise of a fraction of a Note Hedging Unit on any day, the
number of Shares and/or amount of cash deliverable in respect of such portion of
a Note Hedging Unit shall be equal to the product of such fraction and the
Settlement Amount applicable to a full Note Hedging Unit exercised on such day.
 
 
Expiration Date:
January 15, 2020
 
 
Multiple Exercise:
Applicable, as provided under “Required Exercise on Conversion Dates”.
 
 
Automatic Exercise:
As provided under “Required Exercise on Conversion Dates”.
 
 




 
 



NY\6377477.1

--------------------------------------------------------------------------------



Notice of Exercise:
Notwithstanding anything to the contrary herein or in the Equity Definitions, in
order to exercise any Note Hedging Units, Counterparty must (x) notify Dealer in
writing (which, for the avoidance of doubt, may be by e-mail) and (y) confirm
receipt by telephone to Dealer at 212-250-2717 (or such other telephone number
as provided by Dealer to Counterparty), in each case, prior to 12:00 PM, New
York City time, on the day that is one “Scheduled Trading Day” prior to the
first day of the “Conversion Period” relating to the Convertible Notes converted
on the Conversion Date relating to the relevant Exercise Date (or, if there is
no “Conversion Period” relating to such Convertible Notes, prior to 12:00 PM,
New York City time, on the second “Scheduled Trading Day” immediately following
the relevant Conversion Date for such Convertible Notes) (the “Notice Deadline”)
of:


(i) the number of Note Hedging Units being exercised on such Exercise Date
(including whether such Note Hedging Units relate to Convertible Notes as to
which additional Shares would be added to the "Conversion Rate" (as defined in
the Indenture) pursuant to Section 4.06 of the Indenture (any such Convertible
Notes, "Make-Whole Convertible Notes")), and


(ii) the scheduled commencement date of the “Conversion Period”, if applicable,
and the scheduled settlement date under the Indenture for the Convertible Notes
converted on the Conversion Date corresponding to such Exercise Date, and


(iii) the “Settlement Method” elected or deemed elected with the applicable
“Specified Dollar Amount” in the case of “Combination Settlement”; provided that
if Counterparty fails to timely provide the notice described in this clause
(iii) or does not, in such notice, make the representation set forth under “No
Material Non-Public Information” as of the date Counterparty delivers such
notice, the “Settlement Method” shall be deemed to be "Combination Settlement"
and the "Specified Dollar Amount" shall be deemed to be USD 1,000 for purposes
of calculating the Settlement Amount (as defined below) and, in the case of any
such actual or deemed election, Counterparty agrees that it will settle the
relevant Convertible Notes using the corresponding "Settlement Method" (as
defined in the Indenture) and, in the case of “Combination Settlement,” the same
"Specified Dollar Amount" (as defined in the Indenture).
Notwithstanding the foregoing, in respect of Convertible Notes with a Conversion
Date during the period beginning on, and including the 30th “Scheduled Trading
Day” immediately preceding the “Maturity Date” and ending at the close of
business on the second “Scheduled Trading Day” immediately preceding the
“Maturity Date”:


(x) the Notice Deadline in respect of the information set forth in clause (i)
above shall be 12:00 PM, New York City time, on the “Scheduled Trading Day”
immediately preceding the “Maturity Date,”


 (y) the Notice of Exercise need not include the information set forth in clause
(ii) above, and
(z) the Notice Deadline in respect of the information set forth in clause (iii)
above shall be 5:00 PM, New York City time, on October 15, 2019.


For the avoidance of doubt, if Counterparty fails to give a Notice of Exercise
when due in respect of any exercise of Note Hedging Units hereunder as set forth
above, Dealer’s obligation to make any payment or delivery in respect of such
exercise shall be permanently extinguished, and late notice shall not cure such
failure; provided that a Notice of Exercise (and the related exercise of Note
Hedging Units) shall be effective if given after the Notice Deadline but prior
to 5:00 PM New York City time on the fifth Exchange Business Day following the
Notice Deadline, in which event the Calculation Agent shall have the right to
adjust the applicable Settlement Amount as appropriate to reflect the additional
costs (including, but not limited to, hedging mismatches and market losses) and
reasonable expenses incurred by Dealer in connection with its hedging activities
(including the unwinding of any hedge position) as a result of Dealer not having
received such notice on or prior to the Notice Deadline.




 
 



NY\6377477.1

--------------------------------------------------------------------------------



 
 
Settlement Terms:
 
 
 
Settlement: 
In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
validly exercised Note Hedging Unit, Dealer shall deliver to Counterparty, on
the related Settlement Date, the Settlement Amount.


For the avoidance of doubt, to the extent Dealer is obligated to deliver Shares
hereunder, the provisions of Sections 9.8, 9.9 and 9.11 of the Equity
Definitions shall be applicable to any such delivery of Shares, except that all
references in such provisions to “Physical Settlement” and “Physically-settled”
shall be read as references to “Share Settlement” and “Share Settled”; and
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws. “Share Settlement” means settlement of a Note
Hedging Unit pursuant to clause (a) or (b) under “Settlement Amount” below, and
“Share Settled” has a meaning correlative thereto.
 
 




 
 



NY\6377477.1

--------------------------------------------------------------------------------



Settlement Amount: 
The aggregate of the number of Shares and/or amount of cash in USD for each
Convertible Note in principal amount of USD 1,000 converted on such Conversion
Date determined as follows:


(a) if (x) “Combination Settlement” is applicable and the applicable “Specified
Dollar Amount” is less than USD 1,000 or (y) “Stock Settlement” is applicable, a
number of shares equal to the sum, for each of the 50 consecutive Trading Days
(as defined in the Equity Definitions, as modified herein) commencing on the
earlier of the third “Scheduled Trading Day” immediately following such
Conversion Date and the 55th “Scheduled Trading Day” prior to the “Maturity
Date” (such period, the “Extended Conversion Period”), of (A) the excess, if
any, of (X) 2.0% of the product of the “Conversion Rate” on such Trading Day and
the “Daily VWAP” (determined by the Calculation Agent in accordance with the
Indenture) on such Trading Day over (Y) USD 20.00, divided by (B) such “Daily
VWAP”;


(b) if “Combination Settlement” is applicable and the applicable “Specified
Dollar Amount” is greater than or equal to USD 1,000,


   (1) a number of shares equal to the sum, for each “Trading Day” during the
related “Conversion Period,” of the greater of (x) the “Daily Net Share
Settlement Number” on such “Trading Day” and (y) zero, and


   (2) an amount of cash equal to the sum, for each “Trading Day” during the
related “Conversion Period”, of the excess, if any, of (i) the lesser of the
“Daily Conversion Value” on such “Trading Day” and the “Daily Measurement Value”
on such “Trading Day,” over (ii) USD 40.00; or
(c) if “Cash Settlement” is applicable, an amount of cash equal to the sum, for
each “Trading Day” during the related “Conversion Period”, of the excess, if
any, of (i) the “Daily Conversion Value” on such “Trading Day” over (ii) USD
40.00;


Following the occurrence of any Merger Event in which the holders of Shares
receive only cash, the Settlement Amount in respect of any Note Hedging Unit
exercised thereafter shall consist of an amount of cash equal to the excess, if
any, of (i) the product of the “Conversion Rate” (determined without giving
effect to any Fundamental Change Adjustment or any Discretionary Adjustment as
defined below) and the amount of cash received by a holder of one Share in such
Merger Event over (ii) USD 1,000, in lieu of any Settlement Amount determined
above, which Settlement Amount shall be payable on the tenth “Business Day”
following the applicable Exercise Date.


The number of Shares included in the Settlement Amount shall not take into
consideration any rounding pursuant to Section 4.03(b) of the Indenture. Instead
Dealer will deliver cash in lieu of any fractional Shares based on (i) the
“Daily VWAP” on the last “Trading Day” of the applicable “Conversion Period” or
the last Trading Day of the applicable Extended Conversion Period, as the case
may be and (ii) the aggregate number of Note Hedging Units exercised on any
Exercise Date.


In addition, and notwithstanding anything to the contrary herein:


(i) the Settlement Amount shall be determined by the Calculation Agent excluding
any increase to the “Conversion Rate” pursuant to Section 4.06 of the Indenture
(a “Fundamental Change Adjustment”) or any voluntary adjustment to the
“Conversion Rate” pursuant to Section 4.05(b) of the Indenture (a “Discretionary
Adjustment”); and


(ii) if Counterparty or its board of directors is permitted or required to
exercise discretion under the terms of the Indenture with respect to any
determination, calculation or adjustment (including, without limitation, any
adjustment under Section 4.05(a) or 4.04(f) of the Indenture, any adjustment to
the terms of the Convertible Notes following a Merger Event pursuant to Section
4.07(a) of the Indenture or any determination of the fair market value of
distributed property, the volume weighted average price of Shares or the value
of a “Unit of Reference Property”) (any such determination, calculation or
adjustment, a “Counterparty Determination”), Counterparty shall consult with
Dealer with respect thereto and, if Dealer disagrees in good faith with such
determination, calculation or adjustment, notwithstanding anything herein to the
contrary, Dealer shall make such determination, calculation or adjustment for
purposes of the Transaction.


Notwithstanding anything to the contrary in clause (a) immediately above (and
without limiting amounts payable or deliverable pursuant to clauses (b) and (c)
immediately above), in no event shall the sum of (x) the product of the number
of Shares delivered in respect of a Note Hedging Unit and the Applicable Limit
Price on the Settlement Date for such Note Hedging Unit and (y) the amount of
cash paid in respect of any Note Hedging Unit (including any cash in lieu of any
fractional Share), exceed the Applicable Limit for such Note Hedging Unit.


Section 6.3(a) of the Equity Definitions is hereby amended by deleting the
remainder of clause (ii) thereof following the words “at any time.”




 
 



NY\6377477.1

--------------------------------------------------------------------------------



 
 
Applicable Limit:
For any exercised Note Hedging Unit, an amount in USD equal to the product of
the Applicable Percentage and the excess of (i) the sum of (A) the amount of
cash, if any, paid to the holder of USD 1,000 principal amount of Convertible
Notes converted on the related Conversion Date and (B) the product of (x) the
number of Shares, if any, delivered to the holder of USD 1,000 principal amount
of Convertible Notes converted on the related Conversion Date and (y) the
Applicable Limit Price on the applicable Settlement Date over (ii) USD 1,000.
 
 
Applicable Limit Price:
On any day, the opening price as displayed under the heading “Op” on Bloomberg
page “SUNE <equity>” (or any successor thereto).




 
Notice of Delivery Obligation:
No later than the “Scheduled Trading Day” immediately following the last day of
the relevant “Conversion Period” (or, if there is no “Conversion Period”
relating to the relevant Convertible Notes, no later than the “Scheduled Trading
Day” immediately following the Conversion Date for the relevant Convertible
Notes) Counterparty shall give Dealer notice of the final number of Shares
and/or the amount of cash that Counterparty is required to deliver to holders of
the relevant Convertible Notes (the “Convertible Obligation”) (it being
understood that (i) Counterparty may provide a single such notice of the
aggregate Convertible Obligation for all Convertible Notes converted on or after
the 30th “Scheduled Trading Day” immediately preceding the “Maturity Date” and
(ii) for the avoidance of doubt, the requirement of Counterparty to deliver such
notice shall not limit Counterparty’s obligations with respect to Notice of
Exercise, as set forth above, in any way); provided that such notice is
delivered by the Company within five (5) Scheduled Trading Days from the later
of (i) the date specified in the preceding sentence, and (ii) the date Dealer
requests Counterparty to deliver to Dealer the relevant Convertible Obligation.


For the avoidance of doubt, Counterparty's failure to deliver such notice in
accordance with the preceding sentence shall not affect Dealer's obligation to
make a payment or delivery in respect of such exercise.


Settlement Date:
In respect of an Exercise Date, (i) the settlement date for the Shares or cash
to be delivered under the Convertible Notes converted on the corresponding
Conversion Date under the terms of the Indenture or (ii) if clause (a) under
“Settlement Amount” above applies to such Exercise Date, the date that falls one
Settlement Cycle following the end of the applicable Extended Conversion
Period. 
 
 
Settlement Currency:
USD.
 
 
Restricted Certificated Shares:
Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares in certificated form representing the Share
portion of the Settlement Amount to Counterparty in lieu of delivery through the
Clearance System. With respect to such certificated Shares, the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by deleting the remainder of the provision after the word “encumbrance”
in the fourth line thereof.
 
 




 
 



NY\6377477.1

--------------------------------------------------------------------------------



Share Adjustments:
 
 
 
Potential Adjustment Events:
Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means any occurrence of any event or condition, as set forth
in Sections 4.04(a), (b), (c), (d), (e), (f) or 4.05(a) of the Indenture, that
would result in an adjustment under the Indenture to the “Conversion Rate” or
any other term of the Convertible Notes; provided that in no event shall there
be any adjustment hereunder as a result of a Fundamental Change Adjustment or a
Discretionary Adjustment.


For the avoidance of doubt, Dealer shall not have any delivery obligation
hereunder in respect of any “Distributed Property” delivered by Counterparty
pursuant to the fourth sentence of the second paragraph of Section 4.04(c) of
the Indenture or any payment obligation in respect of any cash paid by
Counterparty pursuant to the third paragraph of Section 4.04(d) of the Indenture
(collectively, the “Conversion Rate Adjustment Fallback Provisions”), and no
adjustment shall be made to the terms of the Transaction on account of any event
or condition described in the Conversion Rate Adjustment Fallback Provisions.
 
 
Method of Adjustment:
Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any Potential Adjustment Event (excluding, for
the avoidance of doubt, any Fundamental Change Adjustment or Discretionary
Adjustment), the Calculation Agent shall make a corresponding adjustment to the
adjustment under the Indenture to any one or more of the Strike Price, Number of
Note Hedging Units, the Note Hedging Unit Entitlement, the composition of the
Shares and any other variable relevant to the exercise, settlement, payment or
other terms of the Transaction (subject to the provisions set forth under
“Settlement Amount” above in respect of any Counterparty Determination);
provided that, in the case of any adjustment in respect of an event or condition
set forth in Section 4.04(f) or 4.05(a) of the Indenture, the Calculation Agent
may limit or alter any such adjustment referenced in this sentence so that the
fair value of the Transaction to Dealer is not reduced as a result of such
adjustment.
 
 
Extraordinary Events:
 
 
 
Merger Events:
Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of a “Merger Event” (as defined in the Indenture).
 
 
Notice of Merger Consideration:
In respect of any Merger Event, Counterparty shall notify the Calculation Agent
of (i) if applicable, the weighted average of the kind and amounts of
consideration to be received by the holders of Shares in any Merger Event who
affirmatively make such an election and (ii) the details of the adjustments made
under the Indenture in respect of such Merger Event, in each case, immediately
upon determination thereof (and in any event prior to the effective date of the
Merger Event), and Counterparty shall deliver a copy of the supplemental
indenture effecting such adjustments (a “Merger Supplemental Indenture”) as
promptly as practicable following execution thereof.
 
 




 
 



NY\6377477.1

--------------------------------------------------------------------------------



Consequences of Merger Events:
Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make the corresponding adjustment to
the adjustment under the Indenture in respect of any adjustment under the
Indenture to any one or more of the nature of the Shares, the Strike Price, the
Number of Note Hedging Units, the Note Hedging Unit Entitlement, the Settlement
Date and any other variable relevant to the exercise, settlement or payment or
other terms of the Transaction (subject to the provisions set forth under
“Settlement Amount” above in respect of any Counterparty Determination);
provided that such adjustment shall be made without regard to any Fundamental
Change Adjustment or any Discretionary Adjustment; and provided further that the
Calculation Agent may limit or alter any such adjustment referenced in this
paragraph so that the fair value of the Transaction to Dealer is not reduced as
a result of such adjustment; and provided further that if, with respect to a
Merger Event, (i) the consideration for the Shares includes (or, at the option
of a holder of Shares, may include) shares (or depositary receipts with respect
to shares) of an entity or person that is not a corporation organized under the
laws of the United States, any State thereof or the District of Columbia or
(ii) Counterparty following such Merger Event will not be a corporation
organized under the laws of the United States, any State thereof or the District
of Columbia or will not be the Issuer following such Merger Event, Cancellation
and Payment (Calculation Agent Determination) shall apply.
 
 
Nationalization, Insolvency and Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.
 
 
Additional Disruption Events:
 
 
 
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by inserting the parenthetical “(including, for the avoidance
of doubt and without limitation, adoption or promulgation of new regulations
authorized or mandated by existing statute)” at the end of clause (A) thereof,
(ii) by the replacement of the word “Shares” with “Hedge Positions” in clause
(X) thereof; (iii) by adding the phrase “or announcement” immediately after the
phrase “due to the promulgation” in the third line thereof and adding the phrase
“formal or informal” before the word “interpretation” in the same line and (iv)
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date”.
 
 
Failure to Deliver:
Not Applicable
 
 
Insolvency Filing:
Applicable




 
 



NY\6377477.1

--------------------------------------------------------------------------------



 
 
Hedging Disruption:
Applicable; provided that:


(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by inserting
the following two phrases at the end of such Section:


   “For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above, and which constitute an integral element of Hedging
Party’s hedging activities with respect to any relevant Transaction, must be
available on commercially reasonable pricing terms.”; and


(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “if all of the Transaction is affected by such Hedging
Disruption or, if less than all of the Transaction is affected by such Hedging
Disruption, the portion of the Transaction so affected”.
 
 
Increased Cost of Hedging:
Not Applicable.
 
 
Hedging Party:
Dealer for all applicable Additional Disruption Events
 
 
Determining Party:
Dealer for all applicable Extraordinary Events
 
 
Acknowledgements:
 
 
 
Non-Reliance:
Applicable
 
 
Agreements and Acknowledgements
 
Regarding Hedging Activities:
Applicable
 
 
Additional Acknowledgements:
Applicable
Mutual Representations: Each of Dealer and Counterparty represents and warrants
to, and agrees with, the other party that:


 
(i)    Tax Disclosure.  Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.


 
(ii)    Commodity Exchange Act.  It is an “eligible contract participant” within
the meaning of the U.S. Commodity Exchange Act, as amended (the “CEA”). The
Transaction has been subject to individual negotiation by the parties. The
Transaction has not been executed or traded on a “trading facility” as defined
in the CEA.






 
 



NY\6377477.1

--------------------------------------------------------------------------------



 
(iii)    Securities Act.  It is a “qualified institutional buyer” as defined in
Rule 144A under the U.S. Securities Act of 1933, as amended (the “Securities
Act”). Each of Dealer and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.
Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:


 
(i)    Counterparty is not as of the Trade Date, and shall not be after giving
effect to the transactions contemplated hereby, “insolvent” (as such term is
defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”)) and Counterparty would be able to purchase
29,027,520 Shares in compliance with the laws of the jurisdiction of
Counterparty’s incorporation or organization.


 
(ii)    Counterparty shall immediately provide written notice to Dealer upon
obtaining knowledge of an Event of Default; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Dealer in
connection with this Transaction until such information no longer constitutes
material non-public information. In addition, Counterparty shall immediately
provide written notice to Dealer of any adjustment that is made under the
Indenture on account of any Potential Adjustment Event.


 
(iii)    Counterparty’s financial condition is such that it has no need for
liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness.


 
(iv)    Counterparty’s investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and Counterparty is able to bear any loss in
connection with the Transaction, including the loss of its entire investment in
the Transaction.
 
(v)    Counterparty understands, agrees and acknowledges that Dealer has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law.


 
(vi)    Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act.


 
(vii)    Counterparty understands, agrees and acknowledges that no obligations
of Dealer to it hereunder shall be entitled to the benefit of deposit insurance
and that such obligations shall not be guaranteed by any affiliate of Dealer or
any governmental agency.






 
 



NY\6377477.1

--------------------------------------------------------------------------------



 
(viii)    (A) Counterparty is acting for its own account, and it has made its
own independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Dealer or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction.


 
(ix)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties with respect to the treatment of the Transaction
under ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging,
ASC Topic 480, Distinguishing Liabilities from Equity and ASC Topic 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity (or any successor
issue statements), or under any other accounting guidance.


 
(x)    Counterparty is not entering into the Transaction and will not make any
election hereunder or under the Convertible Notes for the purpose of (i)
creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of the U.S.
Securities Exchange Act of 1934, as amended (the “Exchange Act”).


 
(xi)    Counterparty’s most recent Annual Report on Form 10-K, taken together
with all reports and other documents subsequently filed by it with the
Securities and Exchange Commission pursuant to the Exchange Act, when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents) do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.


 
(xii)    Any repurchase of the Shares by Counterparty in connection with the
Transaction shall when so required be, publicly disclosed in its periodic
filings under the Exchange Act and its financial statements and notes thereto.


(xiii)    To Counterparty’s knowledge, other than general provisions of the
Delaware General Corporation Law, no U.S. state or local law, rule, regulation
or regulatory order applicable to the Shares or the Issuer would give rise to
any reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates having the power to vote, owning or holding
(however defined) Shares.


 
(xiv)    Counterparty shall deliver to Dealer on the Effective Date an opinion
of counsel, dated as of such date and reasonably acceptable to Dealer in form
and substance, with respect to the matters set forth in Section 3(a) of the
Agreement and clause (vi) above.
 
(xv)    Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.
 
(xvi)    Counterparty understands that notwithstanding any other relationship
between Counterparty and Dealer and its affiliates, in connection with this
Transaction and any other over-the-counter derivative transactions between
Counterparty and Dealer or its affiliates, Dealer or its affiliates is acting as
principal and is not a fiduciary or advisor in respect of any such transaction,
including any entry, exercise, amendment, unwind or termination thereof.




 
 



NY\6377477.1

--------------------------------------------------------------------------------



 
(xvii)    Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least $50 million.
 
(xviii)    Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.
 
(xix)    Counterparty represents and warrants that the assets used in the
Transaction (i) are not assets of any “plan” (as such term is defined in Section
4975 of the U.S. Internal Revenue Code (the “Code”)) subject to Section 4975 of
the Code or any “employee benefit plan” (as such term is defined in Section 3(3)
of the U.S. Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) subject to Title I of ERISA, and (ii) do not constitute “plan assets”
within the meaning of Department of Labor Regulation 2510.3-101, 29 CFR Section
2510-3-101.
Miscellaneous:


 
Set-Off and Netting. Both parties waive any rights to set-off or net, including
in any bankruptcy proceedings of Counterparty, amounts due either party with
respect to any Transaction hereunder against amounts due to either party from
the other party under any other agreement between the parties.


 
Qualified Financial Contracts.  It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).


 
Method of Delivery.  Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Counterparty shall be transmitted exclusively
through Agent.
 
 
Staggered Settlement. Dealer may, by notice to Counterparty on or prior to any
Settlement Date on which Dealer would be required to deliver Shares hereunder (a
“Nominal Settlement Date”), elect to deliver such Shares on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows: (i) in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to such Nominal Settlement Date, but not prior to the beginning of the
related “Conversion Period” or Extended Conversion Period, as the case may be)
or delivery times and how it will allocate the Shares it is required to deliver
under “Settlement” above among the Staggered Settlement Dates or delivery times;
and (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.






 
 



NY\6377477.1

--------------------------------------------------------------------------------



 
Additional Termination Events.


The occurrence of (i) an “Event of Default” with respect to Counterparty under
the terms of the Convertible Notes as set forth in Section 6.01 of the Indenture
that has resulted in the principal and the interest with respect to the
Convertible Notes becoming immediately due and payable or (ii) an Amendment
Event shall be an Additional Termination Event, in each case with the
Transaction as the sole Affected Transaction and Counterparty as the sole
Affected Party and Dealer as the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement. For the avoidance of
doubt, the relevant Early Termination Amount in respect of an Amendment Event
shall be calculated without giving effect to the relevant amendment.


Promptly following, but in no event later than the fifth Exchange Business Day
after, any repurchase and cancellation of Convertible Notes (whether pursuant to
Section 3.01 of the Indenture or otherwise), Counterparty shall notify Dealer in
writing of such repurchase and cancellation and the aggregate principal amount
of Convertible Notes so repurchased and cancelled (any such notice, a
“Repurchase Notice”). Notwithstanding anything to the contrary in this
Confirmation, the receipt by Dealer from Counterparty of any Repurchase Notice,
within the applicable time period set forth in the preceding sentence, shall
constitute an Additional Termination Event as provided in this clause (ii). Upon
receipt of any such Repurchase Notice, Dealer shall designate an Exchange
Business Day following receipt of such Repurchase Notice (which Exchange
Business Day shall be on or as promptly as reasonably practicable after the
related settlement date for the repurchase of such Convertible Notes) as an
Early Termination Date with respect to the portion of this Transaction
corresponding to a number of Note Hedging Units (the “Repurchase Note Hedging
Units”) equal to the lesser of (A) (x) the product of (1) the Applicable
Percentage and (2) the aggregate principal amount of such Convertible Notes
specified in such Repurchase Notice, divided by USD 1,000 minus (y) the number
of “Repurchase Note Hedging Units” (as defined in the Base Note Hedge
Confirmation), if any, that relate to such Convertible Notes and (B) the Number
of Note Hedging Units as of the date Dealer designates such Early Termination
Date and, as of such date, the Number of Note Hedging Units shall be reduced by
the number of Repurchase Note Hedging Units. Any payment hereunder with respect
to such termination shall be calculated pursuant to Section 6 of the Agreement
as if (1) an Early Termination Date had been designated in respect of a
Transaction having terms identical to this Transaction and a Number of Note
Hedging Units equal to the number of Repurchase Note Hedging Units, (2)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction. Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of any action
taken by Counterparty in respect of a repurchase and cancellation of Convertible
Notes, including, without limitation, the delivery of a Repurchase Notice.


Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty, within the applicable time period set forth under
“Notice of Exercise” above, of any Notice of Exercise in respect of Note Hedging
Units that relate to Make-Whole Convertible Notes shall constitute an Additional
Termination Event as provided in this clause (iii). Upon receipt of any such
Notice of Exercise, Dealer shall designate an Exchange Business Day following
such Additional Termination Event (which Exchange Business Day shall be on or as
reasonably practicable after the related settlement date for such Make-Whole
Convertible Notes) as an Early Termination Date with respect to the portion of
this Transaction corresponding to a number of Note Hedging Units (the
“Make-Whole Note Hedging Units”) equal to the lesser of (A) (x) the product of
(1) the Applicable Percentage and (2) the aggregate principal amount of such
Make-Whole Convertible Notes specified in such Exercise Notice, divided by USD
1,000 minus (y) the number of “Make-Whole Note Hedging Units” (as defined in the
Base Note Hedge Confirmation), if any, that relate to such Make-Whole
Convertible Notes and (B) the Number of Note Hedging Units as of the date Dealer
designates such Early Termination Date and, as of such date, the Number of Note
Hedging Units shall be reduced by the number of Make-Whole Note Hedging Units.
Any payment hereunder with respect to such termination (the “Make-Whole Unwind
Payment”) shall be calculated pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Note Hedging Units
equal to the number of Make-Whole Note Hedging Units, (2) Counterparty were the
sole Affected Party with respect to such Additional Termination Event and
(3) the terminated portion of the Transaction were the sole Affected Transaction
(and, for the avoidance of doubt, in determining the amount payable pursuant to
Section 6 of the Agreement, the Calculation Agent shall not take into account
any Fundamental Change Adjustment); provided that the Make-Whole Unwind Payment
in respect of such early termination by Dealer to Counterparty shall not be
greater than the excess of (x) (I) the number of Make-Whole Note Hedging
Units multiplied by (II) the “Conversion Rate” (after taking into account any
applicable Fundamental Change Adjustment) multiplied by (III) the Applicable
Limit Price on the applicable Settlement Date determined by the Calculation
Agent in good faith and in a commercially reasonable manner over (y) the product
of USD 1,000 and the number of such Make-Whole Note Hedging Units, as determined
by the Calculation Agent in a commercially reasonable manner. Notwithstanding
the foregoing, but subject to the immediately preceding proviso, in the case
where Counterparty has elected (or is deemed to have elected) to satisfy its
conversion obligation in respect of the related Make-Whole Convertible Notes
entirely in Shares or in a combination of cash and Shares, then in lieu of
paying the Make-Whole Unwind Payment as set forth above, Dealer shall, on the
date such Make-Whole Unwind Payment would otherwise be due pursuant to the terms
of the Agreement and this Confirmation (or as promptly as reasonably practicable
thereafter, as determined by Dealer taking into account existing liquidity
conditions and Dealer’s hedging and hedge unwind activity or settlement activity
in connection with such payment and delivery), (A) in the case where
Counterparty has elected (or is deemed to have elected) to satisfy its
conversion obligation in respect of the related Make-Whole Convertible Notes
entirely in Shares or in a combination of cash and Shares with a Specified
Dollar Amount (as defined in the Indenture) equal to or less than USD 1,000,
deliver to Counterparty a number of Shares equal to the quotient of (x) the
amount of such Make-Whole Unwind Payment divided by (y) a price per Share
determined by the Calculation Agent in good faith and in a commercially
reasonable manner (which price per Share may, but is not required to, correspond
to the Daily VWAP over the Conversion Period (each as defined in the Indenture),
if applicable, with respect to the Make-Whole Convertible Notes) (the “Market
Price”) or (B) in the case where Counterparty has (or is deemed to have) elected
to satisfy its conversion obligation in respect of the related Make-Whole
Convertible Notes in a combination of cash and Shares with a Specified Dollar
Amount (as defined in the Indenture) greater than USD 1,000, (x) pay to
Counterparty an amount of cash equal to the lesser of (1) the amount of such
Make-Whole Unwind Payment and (2) the product of (I) the excess of such
Specified Dollar Amount (as defined in the Indenture) over USD 1,000 and (II)
the number of Make-Whole Note Hedging Units and (y) if the amount of such
Make-Whole Unwind Payment exceeds the amount of cash calculated pursuant to the
immediately preceding clause (B)(x)(2), deliver to Counterparty a number of
Shares equal to the quotient of (x) the amount of such excess divided by (y) the
Market Price determined by the Calculation Agent.






 
 



NY\6377477.1

--------------------------------------------------------------------------------



 
“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver with respect to any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, any redemption right of Counterparty, any term relating to
conversion of the Convertible Notes (including, without limitation, changes to
the conversion rate, conversion settlement dates, conversion rate adjustment
provisions or conversion conditions), or any term that would require consent of
the holders of not less than 100% of the principal amount of the Convertible
Notes to amend, in each case without the consent of Dealer; provided that entry
into a Merger Supplemental Indenture shall not constitute an Amendment Event;
provided further that, for the avoidance of doubt, entering into and execution
of any transaction described under “Summary—Recent Events—Proposed Initial
Public Offering of TerraForm Power, Inc." in the Offering Memorandum to be dated
as of June 4, 2014 shall not constitute an Amendment Event.


 
Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, the Shares (the “Hedge Shares”) acquired by
Dealer or any of its affiliates (collectively for the purposes of this paragraph
only, “Dealer”) for the purpose of effecting a commercially reasonable hedge of
its obligations pursuant to the Transaction cannot be sold in the public market
by Dealer without registration under the Securities Act, Counterparty shall, at
its election: (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, make available to Dealer an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered offering
of its size and in Counterparty’s particular industry, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities of its size and in Counterparty’s
particular industry and (E) afford Dealer a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided, however, that if
Dealer, in its sole discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty; (ii)
in order to allow Dealer to sell the Hedge Shares in a private placement, enter
into a private placement agreement substantially similar to private placement
purchase agreements customary for private placements of equity securities of its
size and in Counterparty’s particular industry, in form and substance
satisfactory to Dealer, including customary representations, covenants, blue sky
and other governmental filings and/or registrations (with best efforts to obtain
any necessary consents), indemnities to Dealer, due diligence rights (for Dealer
or any designated buyer of the Hedge Shares from Dealer) and using best efforts
to obtain any necessary opinions and certificates and such other documentation
as is customary for private placements agreements for offerings of its size and
in Counterparty’s particular industry, all commercially reasonably acceptable to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of the Transaction that are necessary, in its commercially reasonable
determination, to compensate Dealer for any discount from the public market
price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, as may be commercially
reasonably requested by Dealer. “VWAP Price” means, on any Exchange Business
Day, the per Share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg page “SUNE <equity> AQR” (or any successor
thereto) in respect of the period from 9:30 a.m. to 4:00 p.m. (New York City
time) on such Exchange Business Day (or if such volume-weighted average price is
unavailable, or is, in the Calculation Agent’s reasonable discretion, erroneous,
the market value of one Share on such Exchange Business Day, as determined by
the Calculation Agent using, if practicable, a volume-weighted method). This
paragraph shall survive the termination, expiration or early unwind of the
Transaction.


 
Status of Claims in Bankruptcy.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction other than during Counterparty’s bankruptcy; provided, further, that
nothing herein shall limit or shall be deemed to limit Dealer’s rights in
respect of any transactions other than the Transaction.


 
No Collateral.  Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.






 
 



NY\6377477.1

--------------------------------------------------------------------------------



 
Securities Contract; Swap Agreement.  The parties hereto agree and acknowledge
that Dealer is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code. The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” or a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is
defined in Section 101(53B) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” a “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.


 
Repurchase Notices.  Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, provide Dealer with a written notice of such
repurchase (a “Share Repurchase Notice”) on such day if, following such
repurchase, the Unit Equity Percentage as determined on such day is (a) equal to
or greater than 4.5% and (b) greater by 0.5% or more than the Unit Equity
Percentage included in the immediately preceding Share Repurchase Notice (or, in
the case of the first such Share Repurchase Notice, greater by 0.5% or more than
the Unit Equity Percentage as of the date hereof) and, if such repurchase, or
the intention to effect the same, would constitute material nonpublic
information with respect to Counterparty or the Shares, Counterparty shall make
public disclosure thereof at or prior to delivery of such Share Repurchase
Notice. The “Unit Equity Percentage” as of any day is the fraction, expressed as
a percentage, (i) the numerator of which is the sum of (A) the product of the
number of Note Hedging Units and the Note Hedging Unit Entitlement and (B) the
number of Shares underlying any other call option transaction between Dealer as
seller and Counterparty as buyer, and (ii) the denominator of which is the
number of Shares outstanding on such day. Counterparty agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, advisors, agents and controlling persons (each, a “Section
16 Indemnified Person”) from and against any and all losses (including losses
relating to Dealer’s hedging activities as a consequence of becoming, or of the
risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, to which a Section 16 Indemnified Person may become
subject, as a result of Counterparty’s failure to provide Dealer with a Share
Repurchase Notice on the day and in the manner specified in this paragraph, and
to reimburse, within 30 days upon written request, each of such Section 16
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Section 16 Indemnified
Person, such Section 16 Indemnified Person shall promptly notify Counterparty in
writing, and Counterparty, upon request of the Section 16 Indemnified Person,
shall retain counsel reasonably satisfactory to the Section 16 Indemnified
Person to represent the Section 16 Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Section 16 Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Section 16 Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Section 16 Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Section 16 Indemnified Person, unless such settlement includes an
unconditional release of such Section 16 Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Section 16 Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to a Section 16 Indemnified Person
or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Counterparty, in lieu of indemnifying such Section 16
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Section 16 Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies that may otherwise be available to
any Section 16 Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.






 
 



NY\6377477.1

--------------------------------------------------------------------------------



 
Alternative Calculations and Dealer Payment on Early Termination and on Certain
Extraordinary Events.  If Dealer owes Counterparty any amount in connection with
the Transaction pursuant to Sections 12.2, 12.3 (and “Consequences of Merger
Events” above), 12.6, 12.7 or 12.9 of the Equity Definitions (except in the case
of an Extraordinary Event that (x) is within Counterparty’s control or (y) as a
result of which the Shares have changed into cash) or pursuant to Section
6(d)(ii) of the Agreement (except in the case of an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, other than an Event of Default or a
Termination Event that resulted from an event or events outside Counterparty’s
control) (a “Dealer Payment Obligation”), Counterparty shall have the right, in
its sole discretion, to require Dealer to satisfy any such Dealer Payment
Obligation by delivery of Termination Delivery Units (as defined below) by
(A) giving irrevocable telephonic notice to Dealer, confirmed in writing within
one Scheduled Trading Day, between the hours of 9:00 a.m. and 4:00 p.m. New York
time on the business day following the Early Termination Date or other date the
transaction is terminated, as applicable (or, if later, on the business day
following the date on which Counterparty receives notice of an Early Termination
Date or other date on which the transaction is terminated, as applicable)
(“Notice of Dealer Termination Delivery”) and (B) remaking the representation
set forth under “No Material Non-Public Information” below on the date of such
notice; provided that if Counterparty does not validly so elect (or is not
permitted to elect) to require Dealer to satisfy its Dealer Payment Obligation
by delivery of Termination Delivery Units, Dealer shall satisfy its Dealer
Payment Obligation by delivery of Termination Delivery Units. Within a
commercially reasonable period of time following receipt of a Notice of Dealer
Termination Delivery or delivery by Dealer of notice of its election to satisfy
the Dealer Payment Obligation by delivery of Termination Delivery Units, Dealer
shall deliver to Counterparty a number of Termination Delivery Units having a
cash value equal to the amount of such Dealer Payment Obligation (as determined
by the Calculation Agent in a commercially reasonable manner). If the provisions
set forth in this paragraph are applicable, the provisions of Sections 9.8, 9.9
and 9.11 (modified as described above) of the Equity Definitions shall be
applicable, except that all references to “Shares” shall be read as references
to “Termination Delivery Units”. In addition, notwithstanding anything to the
contrary in the Equity Definitions, Dealer may, in whole or in part, deliver
securities comprising Termination Delivery Units in certificated form to
Counterparty in lieu of delivery through the Clearance System.


 
“Termination Delivery Unit” means one Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of an Insolvency, Nationalization or Merger Event, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event, as determined by the Calculation
Agent. If such Insolvency, Nationalization or Merger Event involves a choice of
consideration to be received by holders, the Calculation Agent shall determine
the composition of such consideration in its sole discretion.


 
Regulation M.  Counterparty is not on the date hereof engaged in a distribution,
as such term is used in Regulation M under the Exchange Act, of any securities
of Counterparty, other than a distribution meeting the requirements of the
exception set forth in Sections 101(b)(10) and 102(b)(7) of Regulation M under
the Exchange Act. Counterparty shall not, until the second Scheduled Trading Day
immediately following the Effective Date, engage in any such distribution.


 
No Material Non-Public Information.  Counterparty represents and warrants to
Dealer that it is not aware of any material nonpublic information concerning
itself, the Shares or option contracts related to the Shares.


 
Right to Extend. Dealer may postpone any potential Exercise Date or Settlement
Date or postpone or extend any other date of valuation or delivery with respect
to some or all of the relevant Note Hedging Units (in which event the
Calculation Agent shall make appropriate adjustments to the Settlement Amount
for such Note Hedging Units), if Dealer determines, in its reasonable
discretion, that (a) a Regulatory Disruption has occurred or (b) such extension
is reasonably necessary or appropriate to (i) preserve Dealer’s commercially
reasonable hedging or hedge unwind activity hereunder in light of existing
liquidity conditions (it being understood that no such postponement shall be
permitted unless liquidity conditions are materially reduced from liquidity
conditions on the Trade Date) or (ii) enable Dealer to effect purchases of
Shares in connection with its commercially reasonable hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were the Issuer
or an affiliated purchaser of the Issuer, be in compliance with applicable
legal, regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer consistently applied, on a non-discriminatory
basis, to transactions of the type of this Transaction. “Regulatory Disruption”
shall mean any event that Dealer determines, based on advice of counsel, makes
it advisable with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such policies or
procedures are imposed by law or have been voluntarily adopted by Dealer),
consistently applied on a non-discriminatory basis to transactions of the type
of the Transaction, for Dealer to refrain from or decrease any market activity
in connection with the Transaction.






 
 



NY\6377477.1

--------------------------------------------------------------------------------



 
Transfer or Assignment.  Counterparty may transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer
provided the following conditions are satisfied: (i) the receipt by Dealer of
opinions and documentation reasonably satisfactory to Dealer in connection with
such transfer, (ii) such transfer being effected on terms reasonably
satisfactory to Dealer with respect to any legal and regulatory requirements
relevant to Dealer, (iii) the transferee being a United States person (as
defined in the Internal Revenue Code of 1986, as amended), (iv) that, in
Dealer’s reasonable determination, Dealer will not be required, as a result of
such transfer, to pay the transferee an amount under Section 2(d)(i)(4) of the
Agreement greater than the amount, if any, that Dealer would have been required
to pay to Counterparty in the absence of such transfer, (v) that, in Dealer’s
reasonable determination, no Event of Default, Potential Event of Default or
Termination Event will occur as a result of such transfer and (vi) that
Counterparty will continue to be obligated to provide notices hereunder relating
to the Convertible Notes and will continue to be obligated under the provisions
set forth under “Disposition of Hedge Shares” and “Repurchase Notices” herein.
In addition, Dealer may transfer or assign all or a portion of its Note Hedging
Units hereunder at any time without the consent of Counterparty to any of its
affiliates that is a 100% owned direct or indirect subsidiary of Dealer’s
ultimate parent company and has an equal or better creditworthiness than Dealer
(or its guarantor’s) or whose obligations would be guaranteed by Dealer (or its
guarantor); provided that, in Dealer’s reasonable determination, Counterparty
will not be required, as a result of such transfer, to pay the transferee an
amount under Section 2(d)(i)(4) of the Agreement greater than the amount, if
any, that Counterparty would have been required to pay to Dealer in the absence
of such transfer..


If, as determined in Dealer’s sole discretion, (a) at any time (1) the Section
16 Equity Percentage exceeds 9%; (2) Dealer, Dealer Group (as defined below) or
any person whose ownership position would be aggregated with that of Dealer or
Dealer Group (Dealer, Dealer Group or any such person, a “Dealer Person”) under
any federal, state or local (including non-U.S.) laws, rules, regulations or
regulatory orders, or any organizational documents or contracts of Counterparty
that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership, or
could be reasonably viewed as meeting any of the foregoing, in excess of a
number of Shares equal to (x) the number of Shares that would give rise to
reporting, registration, filing or notification obligations or other
requirements (including obtaining prior approval by a state, federal or non-U.S.
regulator) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under Applicable Restrictions, as determined by Dealer in its reasonable
discretion, and with respect to which such requirements have not been met or the
relevant approval has not been received minus (y) 1% of the number of Shares
outstanding on the date of determination; (3) Dealer or any “affiliate” or
“associate” of Dealer would own in excess of 13.5% of the outstanding Shares for
purposes of Section 203 of the Delaware General Corporation Law; or (4) at such
time as Counterparty is subject to the Federal Power Act, Dealer (including any
person subject to aggregation of Shares with Dealer) would own, beneficially
own, constructively own, control, hold the power to vote or otherwise meet a
relevant definition of ownership under the Federal Power Act in excess of a
number of Shares equal to 9.9% of the outstanding Shares (any such condition
described in clause (1), (2), (3) or (4) an “Excess Ownership Position”), and
(b) Dealer is unable, after commercially reasonable efforts, to effect a
transfer or assignment on pricing and terms and within a time period reasonably
acceptable to it of all or a portion of this Transaction pursuant to the
preceding paragraph such that an Excess Ownership Position no longer exists,
Dealer may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of this Transaction, such that
an Excess Ownership Position no longer exists following such partial
termination. In the event that Dealer so designates an Early Termination Date
with respect to a portion of this Transaction, a payment shall be made pursuant
to Section 6 of the Agreement as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Note Hedging Units equal to the Terminated Portion,
(ii) Counterparty shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions set forth under the caption
“Alternative Calculations and Dealer Payment on Early Termination and on Certain
Extraordinary Events” shall apply to any amount that is payable by Dealer to
Counterparty pursuant to this sentence). The “Section 16 Equity Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates subject to
aggregation with Dealer for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act and all persons who may form a “group” (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act) with Dealer
(collectively, “Dealer Group”) “beneficially own” (within the meaning of Section
13 of the Exchange Act) without duplication on such day (or to the extent that
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such number) and (B) the
denominator of which is the number of Shares outstanding on such day.


Designation by Dealer.  Notwithstanding any other provision in this Confirmation
to the contrary requiring or allowing Dealer to purchase, sell, receive or
deliver any shares or other securities to or from Counterparty, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty solely to the
extent of any such performance.


Matters Related to Agent.  Each party agrees and acknowledges that (i) Agent
acts solely as agent on a disclosed basis with respect to the Transaction, and
(ii) Agent has no obligation, by guaranty, endorsement or otherwise, with
respect to the obligations of either Counterparty or Dealer hereunder, either
with respect to the delivery of cash or Shares, either at the beginning or the
end of the Transaction. In this regard, each of Counterparty and Dealer
acknowledges and agrees to look solely to the other for performance hereunder,
and not to Agent.






 
 



NY\6377477.1

--------------------------------------------------------------------------------



 
Severability; Illegality.  Notwithstanding anything to the contrary in the
Agreement, if compliance by either party with any provision of the Transaction
would be unenforceable or illegal, (a) the parties shall negotiate in good faith
to resolve such unenforceability or illegality in a manner that preserves the
economic benefits of the transactions contemplated hereby and (b) the other
provisions of the Transaction shall not be invalidated, but shall remain in full
force and effect.


 
Waiver of Jury Trial.   EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE
TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.


 
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).


Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the “Daily VWAP”; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the “Daily VWAP”, each in a
manner that may be adverse to Counterparty.


 
Early Unwind.  In the event the sale of the “Optional Notes” (as defined in the
Purchase Agreement dated as of June 4, 2014 between Counterparty and Deutsche
Bank Securities Inc. and Goldman, Sachs & Co., as representatives of the initial
purchasers party thereto) is not consummated with the initial purchasers thereof
for any reason by the close of business in New York on June 10, 2014 (or such
later date as agreed upon by the parties) (June 10, 2014 or such later date as
agreed upon being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”) on the Early Unwind Date and (a) the Transaction
and all of the respective rights and obligations of Dealer and Counterparty
under the Transaction shall be cancelled and terminated and (b) each party shall
be released and discharged by the other party from and agrees not to make any
claim against the other party with respect to any obligations or liabilities of
the other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.


 
Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default or Termination Event within Counterparty’s control)
and, as a result, Counterparty owes to Dealer an amount calculated under Section
6(e) of the Agreement, or (ii) Counterparty owes to Dealer any amount under
“Consequences of Merger Events” above (other than as a result of a Merger Event
that resulted from an event or events within Counterparty’s control), such
amount shall be deemed to be zero.






 
 



NY\6377477.1

--------------------------------------------------------------------------------



 
2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol: The parties agree that the terms of the 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
July 19, 2013 (“Protocol”) apply to the Agreement as if the parties had adhered
to the Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and each “Protocol
Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of the
Agreement. For the purposes of this section:


(a)    Dealer is a Portfolio Data Sending Entity and Counterparty is a Portfolio
Data Receiving Entity;


(b)    Dealer and Counterparty may use a Third Party Service Provider, and each
of Dealer and Counterparty consents to such use including the communication of
the relevant data in relation to Dealer and Counterparty to such Third Party
Service Provider for the purposes of the reconciliation services provided by
such entity;


(c)    The Local Business Days for such purposes in relation to Dealer are New
York, and in relation to Counterparty are New York;


(d) The following are the applicable email addresses:


Portfolio Data: Dealer: collateral.disputes@db.com;


      Counterparty: BWuebbels@sunedison.com;


Notice of discrepancy: Dealer: collateral.disputes@db.com;


         Counterparty: BWuebbels@sunedison.com;


Dispute Notice: Dealer: collateral.disputes@db.com


         Counterparty: BWuebbels@sunedison.com.


 
NFC Representation Protocol: The parties agree that the provisions set out in
the Attachment to the ISDA 2013 EMIR NFC Representation Protocol published by
ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall apply to the
Agreement as if each party were an Adhering Party under the terms of the NFC
Representation Protocol. In respect of the Attachment to the Protocol, (i) the
definition of “Adherence Letter” shall be deemed to be deleted and references to
“Adherence Letter” shall be deemed to be to this section (and references to “the
relevant Adherence Letter” and “its Adherence Letter” shall be read
accordingly), (ii) references to “adheres to the Protocol” shall be deemed to be
“enters into the Agreement”, (iii) references to “Covered Master Agreement”
shall be deemed to be references to the Agreement (and each “Covered Master
Agreement” shall be read accordingly), and (iv) references to “Implementation
Date” shall be deemed to be references to the date of the Agreement.
Counterparty confirms that it enters into the Agreement as a party making the
NFC Representation (as such term is defined in the NFC Representation Protocol).
Counterparty shall promptly notify Dealer of any change to its status as a party
making the NFC Representation.


 
Governing Law; Jurisdiction:    THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
 


Amendment: This Confirmation and the Agreement may not be modified, amended or
supplemented, except in a written instrument signed by Counterparty and Dealer.

Tax forms. Dealer will deliver to Counterparty a United States Internal Revenue
Service Form W-8IMY (together with a W-9 attached with respect to the beneficial
owner) or any successor of such form (i) before the first payment date under
this Confirmation and (ii) promptly upon reasonable demand by the Counterparty.





 
 



NY\6377477.1

--------------------------------------------------------------------------------



Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:
(a) Counterparty
SunEdison, Inc.
501 Pearl Drive
St. Peters, MO 63376

Attention: Brian Wuebbels, EVP and Chief Financial Officer
Fax: (636) 474-5000
(b) Dealer
Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Attention:     Andrew Yaeger


Telephone:    (212) 250-2717
Email:        Andrew.Yaeger@db.com


with a copy to:


Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005
Attention:     Eric Natelson


Telephone:     (212) 250-7099
Email:        Eric.Natelson@db.com


Payment information. For purposes of the Agreement (unless otherwise specified
in the Agreement), payment instructions for the parties shall be:


(a) Dealer Payment Instructions:    
            To be provided by Dealer


(b) Account for delivery of Shares to Dealer: To be provided by Dealer
(c) Counterparty Payment Instructions: To be provided by Counterparty




This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
Counterparty hereby agrees (a) to check this Confirmation and (b) to confirm
that the foregoing correctly sets forth the terms of the Transaction by signing
in the space provided below and returning to Dealer a facsimile or electronic
version of the fully-executed Confirmation at 44 113 336 2009. Originals shall
be provided for your execution upon your request.
We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.
Very truly yours,
DEUTSCHE BANK AG, LONDON BRANCH


By:
/s/ Andrew Yaeger
Name: Andrew Yaeger
Title: Managing Director

By:
Michael Sanderson
Name: Michael Sanderson
Title: Attorney in Fact



DEUTSCHE BANK SECURITIES INC.,
acting solely as Agent in connection with this Transaction


By:
/s/ Andrew Yaeger
Name: Andrew Yaeger
Title: Managing Director

By:
/s/ Michael Sanderson
Name: Michael Sanderson
Title: Managing Director



Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.
SUNEDISON, INC.
By:
/s/ Brian Wuebbels
Name: Brian Wuebbels
Title: EVP & CFO







ANNEX A


The Premium for the Transaction is set forth below.


Premium:
USD 11,584,000.00











EXHIBIT 1
[Form of Notice of Exercise]




SunEdison, Inc.
501 Pearl Drive
St. Peters, MO 63376
                
Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Attention:     Andrew Yaeger


Telephone:    (212) 250-2717
Email:        Andrew.Yaeger@db.com


with a copy to:


Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005
Attention:     Eric Natelson


Telephone:     (212) 250-7099
Email:        Eric.Natelson@db.com




[insert date]


NOTICE OF EXERCISE


Dear Sirs/Madams,


Reference is made to (i) the Confirmation (as amended or supplemented from time
to time, the “Confirmation”), dated as of June 5, 2014, between Dealer and
Counterparty, in respect of that certain Note Hedge Transaction (the
“Transaction”), relating to the shares of common stock of Counterparty, the
provisions opposite the captions “Notice of Exercise” in the Confirmation and
the following Exercise Date: [insert relevant Exercise Date].


Capitalized terms used and not otherwise defined in this notice shall have the
meanings given to them in the Confirmation.


In accordance with the Notice of Exercise provisions of the Confirmation
specified above, we hereby notify Dealer of the following irrevocable elections:


The number of Note Hedging Units
being exercised on such Exercise Date:         [ ]
    
[The scheduled commencement date of
the “Conversion Period”:                [ ]]
    
The scheduled settlement date under the
Indenture for the Convertible Notes converted
on the Conversion Date corresponding to
such Exercise Date:                [ ]


The “Settlement Method” elected or deemed
elected:                        [ ]

[The “Specified Dollar Amount”:            [ ]]




Counterparty represents and warrants to Dealer that as of the date first written
above, it is not aware of any material nonpublic information concerning itself,
the Shares or option contracts related to the Shares.    


Nothing in this notice shall be construed as a waiver of any rights we may have
under or with respect to the Transaction or the Confirmation. This notice shall
be governed by, and construed in accordance with, the laws of the State of New
York.




Yours faithfully,


SUNEDISON, INC.


By: _________________________
Name:
Title:





 
 



NY\6377477.1